Citation Nr: 1225186	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2009.

2.  Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, (RO) which denied a TDIU.

The Veteran testified at a travel Board hearing in August 2005; the hearing transcript has been associated with the claims file.  In a July 2007 decision, the Board affirmed the RO's denial of the benefits sought on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In April 2009, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with an April 2009 Joint Motion for Remand (Joint Motion).  The Joint Motion provided that a remand was required based on the Board's failure to provide the Veteran with a contemporaneous psychiatric examination which adequately addressed the current state of her psychiatric disability.  The Veteran's claim for a TDIU was noted to be inextricably intertwined with her service-connected psychiatric disorder.  The Joint Motion provided that the TDIU claim should be reevaluated upon resolution of the Veteran's increased rating claim.  As such the Board remanded the above stated issue in April 2010 for further evidentiary development.

The Board notes that in a December 2010 rating decision, the Veteran was granted a TDIU, effective from September 1, 2009.  This was not a complete grant of the benefit sought on appeal as the Veteran originally claimed entitlement to a TDIU in September 2001.  A TDIU was granted following the March 2010 grant of service connection for chronic lumbosacral strain, rated as 40 percent disabling; fibromyalgia with sleep disturbance, rated as 40 percent disabling; degenerative disc disease of the cervical spine, rated as 30 percent disabling; chronic right shoulder strain, rated as 20 percent disabling; chronic left shoulder strain, rated as 20 percent disabling; and right upper extremity neuritis, rated as 10 percent disabling.  Each of those claims was assigned an effective date of September 1, 2009.  The Board notes that the record on appeal contained a statement from the Veteran's spouse and signed by both the spouse and the Veteran received in December 2010 that disagreed with the effective date assigned the above service-connected disabilities.  As such those issues as well as the inextricably intertwined issue of entitlement to a TDIU were remanded in March 2011.  The Board notes that a February 2012 statement of the case was issued with regard to the aforementioned claims for earlier effective date.  The Veteran subsequently declined to appeal those issues.  As such the issue of entitlement to a TDIU now returns to the Board for appellate review.  Unfortunately, as will be further explained below, additional development is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2009, and entitlement to service connection for residuals of a traumatic brain injury.

The Board notes initially that the Veteran contends that she is entitled to a TDIU because she has been unable to work since separation from service in May 1988 due to her service-connected disabilities.  The Board notes that prior to September 1, 2009, the Veteran's only service-connected disability was dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints and possible organic brain syndrome (later described as dysthymic disorder with polyneuralgia -arthralgia and later changed to an adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology) that was rated as 50 percent disabling.   

The law provides that a total disability rating for individual unemployability (TDIU) may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Board notes the Veteran's and her representative's contentions that she should be considered for extraschedular TDIU benefits given that her dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints rendered her unable to gain or sustain employment, prior to September 1, 2009.  The Board notes that with regard to a TDIU claim, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

Furthermore, the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board notes that the Veteran did not meet the schedular criteria for TDIU prior to September 1, 2009, as service connection had only been established for dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints, rated as 50 percent disabling.

With regard to the Veteran's contentions that she is entitled to an extraschedular rating for TDIU, the Veteran should be afforded a VA examination to assess the impact of her service-connected dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints on her employability prior to September 1, 2009.  See, e.g., Friscia v. Brown, 7 Vet. App. 294 (1995).  VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on her ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

In this regard, the Board notes that the record indicates that the Veteran has not worked since her May 1988 separation from active duty service.  Indeed the Veteran's March 1988 Medical Board report indicated that it would likely be very difficult for her to find a suitable type of employment given the pain in her back, shoulder, and arm.  It was additionally noted that she was also quite forgetful.  A July 1988 psychiatric evaluation following separation from active duty service noted that the Veteran had been treated for intermittent depression since December 1986; however the diagnosis provided was dementia, mild, secondary to brain trauma and dysthymia, moderate.  A March 1989 VA inpatient mental health report noted that the Veteran had somatic symptoms and depression secondary to the pain and loss of ability since her in-service motor vehicle accident.  A March 1989 VA treatment report noted that the Veteran was unable to work because of pain and numbness in her hands and diagnosed her with dysthymic disorder.  VA social worker treatment notes dated in 1989 reported that even though the Veteran wanted to work, she did not believe she would be able to keep a job even if she applied as a result of her pain.  The record further indicated that the Veteran applied for vocational rehabilitation, which she stated she was denied.  A September 1990 VA psychiatric examination report noted the Veteran's polyneuralgia, arthralgia, somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints and diagnosed the Veteran with major depressive disorder and noted that there was no evidence that the Veteran had dementia.  There was no medical opinion following separation from service that addressed whether the Veteran's disabilities affected her ability to obtain and sustain employment.  

Based on the foregoing, the Board finds that the RO must provide a medical examination to include a retrospective medical opinion, to determine whether the Veteran's service-connected disability of dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints, alone and not in concert with any nonservice-connected disabilities, prior to September 1, 2009, rendered the Veteran unable to obtain or retain substantially gainful employment.  It is noted that prior to September 1, 2009, the Veteran's physical symptomatology was intertwined with her psychological diagnoses.  

Finally, with regard to the Veteran's claim of entitlement to service connection for residuals of traumatic brain injury, as addressed by the RO rating decision dated August 2011, the record reflects that the Veteran filed a notice of disagreement with the RO's decision in April 2012.  See 38 C.F.R. § 20.201 (2011).  

The Court has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal as to the issue of entitlement to service connection for residuals of a traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to service connection for residuals of traumatic brain injury.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, this claim should not be certified to the Board.

2.  The Veteran should be scheduled for an appropriate VA examination for a retrospective opinion as to the limitation with regard to employability caused by the Veteran's service-connected dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints prior to September 1, 2009.  The examiner should elicit any necessary clarification as to the Veteran's prior work history.  An opinion should be provided as to the extent of any occupational impairment manifest as a result of the service-connected disability.  

To the extent possible, the examiner should expressly describe, prior to September 1, 2009, the types of employment activities that were limited because of the Veteran's service-connected disability alone.  The examiner should also describe what type(s) of employment, if any, were feasible given the functional impairment of the Veteran's disability.  The examiner should render an opinion as to whether it was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected dysthymic disorder, depression, dementia, polyneuralgia-arthralgia with multiple somatic complaints caused her to be unable to obtain and retain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.        

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  A retrospective opinion should be provided based on the results of the examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the record contains evidence sufficient to warrant entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011) prior to September 1, 2009.  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).  Unless the benefits sought on appeal are granted, the Veteran and her representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


